207 Ga. 72 (1950)
60 S.E.2d 138
PEEK
v.
PEEK.
17104.
Supreme Court of Georgia.
June 15, 1950.
Smith, Kilpatrick, Cody, Rogers & McClatchey, and Hoke Smith, for plaintiff in error.
Willingham, Gortatowsky & Morrison, contra.
HAWKINS, Justice.
1. The sole question presented by the writ of error in this case is whether or not there is any evidence of cruel treatment to support the verdict and decree in favor of the husband, granting a total divorce. Here, as in Alford v. Alford, 189 Ga. 630, 633 (7 S.E. 2d, 278), "each party asked for a divorce; both were granted divorce. We have not before us the question whether the evidence was sufficient to grant the wife a divorce, for no issue as to that is raised. The evidence, while it did not demand a finding in his favor, was sufficient to justify *73 the jury in granting to the husband the relief sought; i. e., that her conduct was such as to justify him in obtaining a divorce from her. It was for the jury to determine whether or not the wife was entitled to alimony. She was not entitled to it as a matter of course."
2. While many decisions have been rendered by this court dealing with the question of what is or is not sufficient to constitute cruel treatment within the meaning of that term as used in our divorce statute, so as to authorize the grant of a divorce, no good purpose would be served by an extensive review of those decisions here, or extended discussion of the evidence appearing in the record in this case. After a review of the many cases cited, a careful reading of the evidence appearing in the record discloses that there is some evidence to support the verdict of the jury, and this court will not reverse the judgment of the trial court overruling the motion to vacate and set it aside, based solely on the ground that the verdict was without any evidence to support it and, therefore, contrary to law.
Judgment affirmed. All the Justices concur, except Atkinson, P.J., and Head, J., who dissent. Atkinson, P.J., dissents on account of the question of procedure, which does not appear in the opinion.